DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.

Claim Objections
Claims 1, 4, 17, 31, 34 and 35 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 18-22 have been renumbered as claims 31-35, respectively.  It is noted that the application was originally filed with 30 claims (see claims dated 5/15/2020).  The claims were amended on 7/8/2020 wherein the amendment canceled claims 18-30 and added new claims 18-20.  Claims 18-20 should have been submitted as new claims 31-33.  As a result, the new claims submitted with the amendment dated 6/14/2021 should have been submitted as new claims 34 and 35.
	It is also noted that when providing a listing of the claims, it should include a listing of the canceled claims.
Claim 1, line 13, “hydrolysis,  , and acetogenesis” should be --hydrolysis, acidogenesis, and acetogenesis--.
Claim 4, line 5, “effluent o the” should be --effluent to the--.
Claim 17, line 12, “hydrolysis,  , and acetogenesis” should be --hydrolysis, acidogenesis, and acetogenesis--.
Claim 31, line 4, “attached to the ASB” should be --attached to the AD--.
Claim 34, lines 4 and 11, “hydrolysis,  , and acetogenesis” should be --hydrolysis, acidogenesis, and acetogenesis--.
Claim 35, line 3, “. anaerobic” should be --, anaerobic--.
  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, 13-17 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 17 and 34, which are system or apparatus claims, employ the claim element “environment”.  It is not clear what structure is encompassed by this language.  It is noted that paragraph [0054] of the instant specification states that “The term ‘environment’ is broadly used to include environments that include not only tanks and reservoirs, but other environments for applying principles discussed herein”.  The same paragraph also states that “ASB and AD may be described in association with an environment or more generally as a process”.  In view of this language, it is not clear what structures are encompassed by the language “environment”.  It appears that the claim limitations could be interpreted as process steps rather than structural elements in view of the language in paragraph [0054] of the instant specification.  This is further supported by the claim language which defines the environment in terms of temperature and other reaction conditions.  It is not clear what structure would provide these reaction conditions or is the claim merely further limiting the structure of the “environment” with respect to that fact that it is capable of maintaining the stated reaction conditions?  As a result, the metes and bounds of the claims cannot be clearly determined.  Clarification and/or correction is requested.

In claim 15, it is not clear if the intended recycle step is performed using the conduit of claim 1 or is the claim reciting the use of an additional structure?  Clarification and/or correction is requested.
Claims 2, 5-11, 13, 14 and 16, 31-33 and 35 are indefinite because they depend from indefinite claims and fail to cure the deficiencies of the claims from with they depend.

Allowable Subject Matter
Claims 1, 2, 4-11, 13-17 and 31-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 17 and 34 and any claim dependent therefrom would be allowable because the prior art of record fails to teach or fairly suggest an anaerobic digestion system that treats lignocellulose biomass for biogas production that employs synthetic microbial communities and/or includes a conduit to recycle contents or heat between the ASB and the AD.  The prior art rejections of record that include the reference of Mamimin et al. do not meet the instant claim language for the reasons articulated by Applicants on pages 2-5 of the response dated 6/14/2021.

Response to Arguments
Claim Objections
The objection of claim 18 has been withdrawn in view of the amendment to claim 18.  It is noted that new objections have been applied in view of the amendments filed 6/14/2021.

Claim Rejections- 35 USC 112(b)
The rejection claims 8, 11, 15 and 19 under 35 USC 112(b) have been withdrawn in view of the amendments made to claims 8, 11, 15 and 19.  It is noted that new rejections under 35 USC 112(b) have been applied after reconsideration of the claim language and in view of the amendments filed 6/14/2021.

Claim Rejections- 35 USC 102 and 103
The rejections of the claim under 35 USC 102(a)(1) and 103 have been withdrawn in view of the amendments made to the claims and corresponding remarks dated 6/14/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB